 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    SAEID SAM KANGARLOU,                                 Case No. 2:18-cv-02286-JAD-BNW
 7                           Plaintiff,
                                                           ORDER
 8           v.
 9    ALTON AL LOCKLEAR, et al.,
10                           Defendants.
11

12           The United States Postal Service has returned as undeliverable one of the court’s last

13   mailings in this case. (See ECF No. 10.) Thus, it appears that Mr. Kangarlou is no longer at the

14   address on file with the court. Under Local Rule IA 3-1,

15           An attorney or pro se party must immediately file with the court written
             notification of any change of mailing address, email address, telephone number, or
16
             facsimile number. The notification must include proof of service on each
17           opposing party or the party’s attorney. Failure to comply with this rule may result
             in the dismissal of the action, entry of default judgment, or other sanctions as
18           deemed appropriate by the court.
19   Mr. Kangarlou must file a notice with his current address with the court by January 6, 2020. If
20   Mr. Kangarlou does not update his address by that date, the court will recommend dismissal of
21   this case.
22           IT IS SO ORDERED.
23           DATED: December 5, 2019
24

25                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
